Exhibit 10.2

GENERAL ASSIGNMENT AND BILL OF SALE

Reference is made to (i) that certain Strict Foreclosure Agreement, dated as of
November 17, 2020 (as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof, the “Strict Foreclosure Agreement”),
by and among Summit Midstream Partners Holdings, LLC (“Borrower”) and a Summit
Midstream Partners, LLC, as “Debtors”, and Credit Suisse AG, Cayman Islands
Branch, as “Collateral Agent” (in such capacity, the “Collateral Agent”) and
(ii) that certain Term Loan Agreement, dated as of March 21, 2017 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), by and among the Borrower, the lenders from
time to party thereto, and the Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned thereto in
the Strict Foreclosure Agreement, and, if not defined therein, in the Credit
Agreement.

This General Assignment and Bill of Sale is being delivered pursuant to the
Strict Foreclosure Agreement.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Debtors hereby assign, transfer and convey (and shall
be automatically deemed to have assigned, transferred and conveyed at the
Effective Time) to each Applicable Transferee set forth on Schedule I hereto,
such Applicable Transferee’s Ratable Share (as set forth on Schedule I hereto
opposite such Applicable Transferee’s name) of Debtors’ right, title and
interest in and to 2,306,972 common units (the “Applicable Units”) representing
limited partner interests in Summit Midstream Partners, LP (“SMLP Common
Equity”).



--------------------------------------------------------------------------------

Pursuant to, and in accordance with, the Loan Documents, and Article 9 of the
Uniform Commercial Code of the State of New York (together with the equivalent
provisions of each other relevant jurisdiction, collectively, the “UCC”), the
Borrower has pledged, and granted a Lien in favor of the Collateral Agent (for
the benefit of the Lenders) on, 2,306,972 units of SMLP Common Equity (the
“Specified Collateral”), and the portion of Specified Collateral representing
the Applicable Units is hereby sold, assigned, transferred and conveyed to the
Applicable Transferees (in accordance with their respective Ratable Shares) by
virtue of the provisions of Section 9-620 of the UCC. Upon all Specified
Collateral being conveyed to the Applicable Transferees (in their capacity as
the Persons entitled thereto under the Loan Documents) in accordance with the
Strict Foreclosure Agreement, and upon satisfaction of all other conditions to
the Strict Foreclosure set forth in the Strict Foreclosure Agreement and the
occurrence of the Effective Time, all Obligations (except any Surviving
Obligations) owing to the Applicable Transferees shall be satisfied in full
pursuant to the UCC and other applicable law.

The transfer of the Specified Collateral effectuated under this General
Assignment and Bill of Sale is made in accordance with, and pursuant to, (i) the
UCC and other applicable law, and (ii) the Strict Foreclosure Agreement, the
Credit Agreement and the other applicable Loan Documents (including the
Collateral Agreement).

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this General Assignment and Bill
of Sale to be duly executed as of the 17th day of November, 2020.

 

SUMMIT MIDSTREAM PARTNERS HOLDINGS, LLC By:   /s/ J. HEATH DENEKE   Name: J.
Heath Deneke   Title:   President and Chief Executive Officer

 

SUMMIT MIDSTREAM PARTNERS, LLC By:  

/s/ J. HEATH DENEKE

  Name: J. Heath Deneke  

Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE I

 

Applicable Transferee

   Applicable Units  

Delaware Floating Rate Fund, a series of Delaware Group Income Funds

     23061  

Macquarie Senior Secured Loans Fund

     1665  

Macquarie/ First Trust Global Infrastructure / Utilities Dividend and Income
Fund

     16337  

ALLIANZGI CONVERTIBLE & INCOME 2024 TARGET TERM FUND

     12573  

SAN DIEGO COUNTY EMPLOYEES RETIREMENT ASSOCIATION

     27850  

WEST CLO 2013-1 LTD

     35959  

WEST CLO 2014-1 LTD

     40454  

WEST CLO 2014-2 LTD

     50972  

B&M CLO 2014-1 Ltd

     30553  

Midwest Operating Engineers Pension Trust Fund

     2059  

Bank Loan Core Fund

     31464  

BCM 2014-I ETB, Inc.

     23223  

BLLC 2019-I ETB, Inc.

     18243  

BLLC 2019-II ETB, Inc.

     6940  

Corre Opportunities Qualified Master Fund, LP

     36884  

Corre Horizon Fund, LP

     7495  

DoubleLine Income Solutions Fund

     33058  

DoubleLine Opportunistic Credit Fund

     4104  

Parallel ETB 2015-1 Ltd.

     2861  

Parallel ETB 2017-1 Ltd.

     4333  

Parallel ETB 2018-1 Ltd.

     4281  

Jefferies LLC

     3475  

PensionDanmark Pensionsforsikringsaktieselskab c/o Oak Hill Advisors, LP

     10034  

Pioneer High Income Trust

     12271  

Pioneer Diversified High Income Trust

     5709  

Pioneer Floating Rate Fund

     6293  

Pioneer Floating Rate Trust

     23920  

Ares XXVII CLO Tax Subsidiary Inc.

     12189  

Ares XXVIIIR CLO Tax Subsidiary Inc.

     13531  



--------------------------------------------------------------------------------

Applicable Transferee

   Applicable Units  

Ares XXIX CLO Tax Subsidiary Inc.

     10615  

Ares XXXIR CLO Tax Subsidiary Inc.

     22374  

Ares XXXIIR CLO Tax Subsidiary Inc.

     11874  

Ares XXXIV CLO Tax Subsidiary Inc.

     18999  

Ares XXXVR CLO Tax Subsidiary Inc.

     10974  

Ares XXXVII CLO Issuer Subsidiary Inc.

     17083  

Ares XXXVIII CLO Tax Subsidiary Inc.

     10408  

Ares XXXIX CLO Tax Subsidiary Inc.

     11874  

Ares XL CLO Tax Subsidiary Inc.

     17533  

Ares XLI CLO Tax Subsidiary Inc.

     15166  

Ares XLII CLO Tax Subsidiary Inc.

     11403  

Ares XLIII CLO Tax Subsidiary Inc.

     17607  

Ares XLIV CLO Tax Subsidiary Inc.

     43316  

Ares XLV CLO Issuer Subsidiary Inc.

     11265  

Ares XLVI CLO Tax Subsidiary Inc.

     14657  

Ares XLVII CLO Tax Subsidiary Inc.

     17100  

Ares XLVIII CLO Tax Subsidiary Inc.

     12843  

Ares XLIX CLO Tax Subsidiary Inc.

     11332  

Apidos CLO XI Blocker B

     14803  

Apidos CLO XII Blocker A

     13380  

Apidos CLO XV Blocker A

     15164  

Apidos CLO XVIII-R Blocker A

     19850  

Apidos CLO XX Blocker A

     14329  

Apidos CLO XXI Blocker A

     15002  

Apidos CLO XXII Blocker A

     16707  

Apidos CLO XXIII Blocker A

     16628  

Apidos CLO XXIV Blocker A

     14728  

Apidos CLO XXIX Blocker A

     17321  

Apidos CLO XXV Blocker A

     21773  

Apidos CLO XXVI Blocker A

     17265  

Apidos CLO XXVII Blocker A

     16284  

Apidos CLO XXVIII Blocker A

     25377  

Apidos CLO XXX Blocker A

     15946  

Apidos CLO XXXI Blocker A

     21409  



--------------------------------------------------------------------------------

Applicable Transferee

   Applicable Units  

CVC Credit Partners Global Yield Blocker, LLC

     5607  

AMMC CLO 20, LIMITED

     8990  

Blue Cross and Blue Shield of Florida, Inc.

     8209  

BAYVK R2-FONDS

     24437  

EAF comPlan II - Private Debt

     1824  

Chevron Master Pension Trust

     5929  

GGH US BL Ametrine Sub-Trust a Sub- Trust of Guggenheim Amethyst Trust

     2919  

Endurance Assurance Corporation

     1824  

Guggenheim Taxable Municipal Managed Duration Trust

     1140  

Guggenheim Energy and Income Fund

     6894  

Guggenheim Credit Allocation Fund

     16582  

Guggenheim Funds Trust - Guggenheim Hi gh Yield Fund

     3781  

Guggenheim Funds Trust - Guggenheim Floating Rate Strategies Fund

     6894  

Guggenheim Funds Trust - Guggenheim Macro Opportunities Fund

     15167  

Guggenheim Strategic Opportunities Fund

     15963  

Health Care Service Corporation, a Mutual Legal Reserve Company

     5473  

I.A.M. National Pension Fund

     2280  

Maverick Enterprises, Inc.

     3792  

Midland National Life Insurance Company

     17103  

GGH Leveraged Loan Fund, A Series Trust of MYL Global Investment Trust

     2280  

North American Company for Life and Health Insurance

     1596  

PartnerSelect High Income Alternatives Fund

     228  

Sonoma County Employees’ Retirement As sociation

     1824  

ZILUX FCP-SIF - Zilux Senior Loans Global

     5017  

1828 PPP, LLC

     6841  

Auburn PPP, LLC

     12410  

Guggenheim CLO 2019-1 PPP, LLC

     13941  

Hempstead II PPP, LLC

     11082  



--------------------------------------------------------------------------------

Applicable Transferee

   Applicable Units  

Mercer Field II PPP, LLC

     60325  

Seven Sticks PPP, LLC

     15050  

GPF SMLP, LLC

     24096  

City National Rochdale Fixed Income Opportunities Fund

     14133  

Mountain View CLO IX Tax Sub LLC

     16978  

Mountain View CLO X Tax Sub LLC

     34717  

Mountain View CLO XIV Tax Sub LLC

     28390  

Mountain View CLO 2013-1 Tax Sub LLC

     12336  

Mountain View CLO 2014-1 Tax Sub LLC

     8981  

Mountain View CLO 2016-1 Tax Sub LLC

     8152  

Mountain View CLO 2017-1 Tax Sub LLC

     20683  

Mountain View CLO 2017-2 Tax Sub LLC

     10334  

Virtus Seix Floating Rate High Income Fund

     114583  

Credit Suisse Loan Funding LLC

     128892  

BNPP IP CLO 2014-I, Ltd.

     21719  

BNPP IP CLO 2014-II, Ltd.

     21719  

PPM Floating Rate Income Fund

     412  

JNL/PPM America Floating Rate Income Fund

     16064  

PPM CLO 2018-1 Ltd.

     8232  

PPM CLO 3 Ltd.

     6639  

Wind River Fund, LLC

     14512  

TCI-Flatiron CLO 2016-1 Equity Holdings LLC

     6030  

TCI-Flatiron CLO 2017-1 Equity Holdings LLC

     9653  

TCI-Flatiron CLO 2018-1 Equity Holdings LLC

     6359  

Flatiron CLO 2015-1 Equity Holdings LLC

     4822  

Flatiron CLO 2017-1 Equity Holdings LLC

     5063  

Flatiron CLO 2018-1 Equity Holdings LLC

     7875  

Flatiron CLO 2019-1 Equity Holdings LLC

     6897  

New York Life Insurance Company

     3051  

New York Life Insurance and Annuity Corporation

     2120  

MainStay Floating Rate Fund, a series of MainStay Funds Trust

     15430  



--------------------------------------------------------------------------------

Applicable Transferee

   Applicable Units  

MainStay VP Floating Rate Portfolio, a series of MainStay VP Funds Trust

     8438  

CIFC 2012-II-R Blocker 1 LLC

     5723  

CIFC 2013-III-R Blocker 1 LLC

     4483  

CIFC 2013-IV Blocker 1 LLC

     2353  

CIFC 2014 Blocker 1 LLC

     9438  

CIFC 2014-III Blocker 1 LLC

     5200  

CIFC 2014-II-R Blocker 1 LLC

     5136  

CIFC 2014-IV-R Blocker 1 LLC

     4460  

CIFC 2014-V Blocker 1 LLC

     8839  

CIFC 2015-I Blocker 1 LLC

     9018  

CIFC 2015-II Blocker 1 LLC

     6750  

CIFC 2015-III Blocker 1 LLC

     4969  

CIFC 2015-IV Blocker 1 LLC

     3593  

CIFC 2015-V Blocker 1 LLC

     3269  

CIFC 2016-I Blocker 1 LLC

     4985  

CIFC 2017-I Blocker 1 LLC

     24597  

CIFC 2017-II Blocker 1 LLC

     14627  

CIFC 2017-III Blocker 1 LLC

     17167  

CIFC 2017-IV Blocker 1 LLC

     10563  

CIFC 2017-V Blocker 1 LLC

     20481  

CIFC 2018-I Blocker 1 LLC

     10813  

CIFC 2018-III Blocker 1 LLC

     11787  

CIFC 2018-V Blocker 1 LLC

     8082  

CIFC 2019-I Blocker 1 LLC

     24698  

CIFC 2019-II Blocker 1 LLC

     36486  

CIFC 2019-III Blocker 1 LLC

     37566  

CIFC 2019-IV Blocker 1 LLC

     14384  

CIFC Loan Opportunity Fund Blocker 1 LLC

     12824  

CIFC Loan Opportunity Fund II Blocker 1 LLC

     9618  

JSS Special Investments FCP (SIF) - JSS Senior Loan Fund

     38171  

Total

     2,306,972  